DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. Claims 47-55 are pending and have been examined herein.
New Claim Rejections - 35 USC § 112(b) / second paragraph
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 48-50 are indefinite over the recitation that the subject has a copy number variation in the RANBP1 gene. The claims do not set forth the criteria for distinguishing between subjects that have a CNV in the RANBP1 gene subjects that do not have a CNV in the RANBP1 gene. While subjects having a CNV in the RANBP1 gene can be identified by assaying a sample of nucleic acids obtained from the subject for the occurrence of a duplication or deletion of the RANBP1 gene, the claims do not require that the subject is one in which a nucleic acid sample has been obtained and assayed for the presence of a duplication or deletion in the RANBP1 gene. In the absence of such a limitation, it is unclear as to how one would understand when a method meets 
	Claims 50-53 are indefinite over the recitation that the CNV is determined by detecting the presence of a SNP. It is unclear how a CNV can be detected by detecting only one SNP. While the absence of a SNP may indicate that a single nucleotide has been deleted, the presence of a SNP indicates only that one of the alleles of a SNP is present. The presence of a SNP does not indicate that there is variation in the number of copies of that SNP or of a gene comprising that SNP. Accordingly, it is unclear as to how detecting the presence of a SNP per se detects a copy number variation in the RANBP1 gene. 
	Claim 51 is indefinite over the recitations of “kgp15081773” and “kgp240898.” These terms are not defined in the specification or the claims. It is unclear as to what constitutes the location of “kgp15081773” and “kgp240898” with respect to a SNP in the RANBP1 gene.


Claim Rejections - 35 USC § 112(a) – New Matter
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
The specification as originally filed does not provide support for new claim 51, submitted in the amendment filed on 23 April 2021. 
In the papers filed with the amendment to the claims submitted on 23 April 2021, Applicant does not point to any specific teachings in the specification as providing support for the newly added claim. 
The originally filed disclosure does not teach the particular positions of kgp15081773 or kgp240898 and does not provide basis for the concept of detecting any CNV in RANBP1 by detecting any SNP between kgp15081773 and kgp240898.
If Applicant maintains that the originally filed application provides support for claim 37 (which was first presented on 9/28/16), then Applicant should point to specific teachings in the originally filed application for each of the limitations in claim 51.
Claim Rejections - 35 USC § 112(a) / first paragraph – Written Description
5. Claims 48-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Regarding the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common 
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure. It is then determined whether a representative number of species have been defined by other identifying characteristics. 
In the present application, the claims are drawn to methods of treating ADHD in a subject comprising administering an agent that is a member of the piracetam family of nootropic agents wherein the subject has a copy number variation (CNV) in the RANBP1 gene. The CNV may be a duplication (claim 49) or deletion (claim 50) of any nucleotides within or comprising sequences of the RANBP1 gene. Claim 51 recites that the CNV is detected by detecting a SNP between kgo15081773 and kgp240898; claim 52 recites that the CNV is detected by detecting any SNP on chromosome 11 between 18485023-18494706; and claim 53 recites that the CNV is detected by detecting the presence of the rs2238798 SNP. 
The claims do not adequately define the structural properties of the CNV in the RANBP1 gene. 
Regarding CNVs, the specification states (note that paragraph numbering herein is with respect to the published application):
[0029] A "copy number variation (CNV)" refers to the number of copies of a particular gene or segment thereof in the genome of an individual. CNVs represent a major genetic component of human phenotypic diversity. Susceptibility to genetic disorders is known to be associated not only with single nucleotide polymorphisms (SNP), but also with structural and other genetic variations, including CNVs. A CNV represents a copy number change involving a DNA fragment that is .about.1 kilobases (kb) or larger (Feuk et al. 2006a). CNVs described herein do not include those variants that arise from the insertion/deletion of transposable elements (e.g., .about.6-kb KpnI The term CNV therefore encompasses previously introduced terms such as large-scale copy number variants (LCVs; Iafrate et al. 2004), copy number polymorphisms (CNPs; Sebat et al. 2004), and intermediate-sized variants (ISVs; Tuzun et al. 2005), but not retroposon insertions.

Thus, the claims encompass detecting CNVs that consist of a single nucleotide or any number of nucleotides in a RANBP1 gene, as well as any number of nucleotides in chromosomal sequences flanking the RANBP1 gene.
While claim 51 recites that the CNV is detected by detecting a SNP between kgp15081773 and kgp240898, as discussed above, the meaning of the ‘kgp’ positions is not clearly defined in the specification or the claims. Claim 52 recites that the CNV is detected by detecting any SNP on chromosome 22 between 18485023-18494706. However, the claims do not set forth any reference genome and the meaning of the chromosomal positions cannot be understood since they are without context, as discussed in detail in paragraph 3 above. Further, the recitation in claims 51-53 of a SNP that may be detected to detect the CNV does not limit the size of the deletion or duplication or the identity of flanking nucleotides included in the deletion or duplication.  Accordingly, the claims encompass a potentially significantly large genus of CNVs that are to be detected in a subject having ADHD and treatable with a member of the piracetam family of nootropic agents which are not adequately described in terms of their structure.
However, the specification appears to describe only one CNV in RANBP1 that was detected in subjects having ADHD and control subjects.  That is, in Table 13a, at p. 57, the specification describes a CNV in chromosome 22 that may be a deletion or a duplication. The specification discloses that the ‘physical genome range’ of the CNV this RANBP1 CNV occurred more frequently in control subjects compared to normal subjects, such that the “Del Counts (cases:controls)” is reported to be “2:3” and the “Dup Counts (cases:controls)” is reported to be “0:9.” 
Thus, the specification discloses a single CNV detected in ADHD subjects consisting of a deletion of rs2238798.
No additional members of the claimed genus have been sufficiently described in terms of any other relevant identifying characteristics.
 It is acknowledged that the specification teaches the general methodology for detecting SNPs in genes. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. Thereby, a showing of how to potentially identify and make other CNVs and determine if they are associated with ADHD is not sufficient to establish that Applicant was in possession of the invention as broadly claimed.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

Also noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Herein, Applicant does not adequately describe a representative number of CNVs in the RANBP1 gene that are present in subjects having ADHD in sufficient detail so as to establish that Applicant was in possession of the broadly claimed genus of CNVs. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of CNVs which are not adequately described in the specification. 
Claim Rejections - 35 USC § 112(a)/first paragraph - Enablement
6. Claims 47-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods of treating ADHD in a subject comprising administering an agent that is a member of the piracetam family of nootropic agents wherein the subject has a copy number variation (CNV) in the RANBP1 gene. The CNV may be a duplication (claim 49) or deletion (claim 50) of any nucleotides within or comprising sequences of the RANBP1 gene. Claim 51 recites that the CNV is detected by detecting a SNP between kgp15081773 and kgp240898; claim 52 recites that the CNV is detected by detecting any SNP on chromosome 22 between 18485023-18494706; and claim 53 recites that the CNV is detected by detecting the presence of the rs2238798 SNP. 
	The specification teaches the results of a genome wide study that screened for CNVs in human subjects having ADHD and control human subjects. The specification states that:
[0129] Replication analysis was performed in five independent cohorts, including ADHD subjects from IMAGE, PUWMa, IMAGE II, NIMH, and Utah. Based on the 10 case-specific CNVs from the discovery cohort, 3 were also exclusive to replication cohort cases, notably GRM7, GRM8 and NEGR1, with resulting combined P-values of 3.52.times.10.sup.-6 and 8.14.times.10.sup.-5, for GRM8 and GRM7, respectively (Table 3A). A third GRM gene, GRM5, was observed in 10 ADHD cases (10/3,506) and one control (1/13,327) with resulting P=1.36.times.10.sup.-6 (Table 3A). GRM1 was observed in 8 cases and 2 controls P=1.05.times.10.sup.-4. While odds ratios (ORs) could not be estimated for GRM7 and GRM8, since these CNVs were absent in the control subject, the ORs of GRM5 and GRM1 amounted to 38.12 and 15.24, these 4 GRM genes were impacted by CNVs that associated with ADHD and replicated successfully in the independent ADHD cohorts (Table 3 and Table 11), whereas the other CNV loci were also observed to be enriched in the ADHD cases, albeit at nominally significant P values (Table 3b and Table 11).

[0131] Taken together, we have uncovered four genes directly impacted by CNVRs in multiple independent cohorts that belong to the metabotropic glutamate receptor gene family (InterPro category "GPCR, family 3, metabotropic glutamate receptor"; P=2.1.times.10.sup.-9). It is also noteworthy that both GRM2 and GRM6 were found to be impacted by deletions in single ADHD cases in the IMAGE II cohort and were absent in the control subjects.

The specification goes on to teach:
[0140] These updated networks were used to analyze 1292 ADHD cases compared to 7449 neurologically normal controls. Negative controls were used to validate the CNV analysis algorithms in the context of biologically relevant expectations like developmental pathways (HOX genexes), cancer (Lung cancer pathway) and neuronal signaling not implicated in ADHD (GABA). The network is highly significant with CNVs identified in 17% of cases overall and 9% of controls, with OR of 2.1 and P=6.5.times.10.sup.-17. Table 13C provides the names of 64 additional genes to the 271 presented (total of 335) that were identified using the Ingenuity software.

and

[0151] Apart from the GRM family of genes, we have detected association of eight other loci with ADHD, four of which directly impact genes (Table 3B).

	A. Accordingly, the specification teaches a limited number of genes in the human genome that include sequences that are deleted or duplicated more frequently in subjects having ADHD as compared to control subjects. The specification does not clearly teach the boundaries of the deleted or duplicated regions in each of the 335 genes reported to be correlated with ADHD. 
The specification describes only one CNV in RANBP1 that was detected in subjects having ADHD and control subjects. However, the boundaries of this CNV are not clear. In particular, in Table 13a, at p. 57, the specification describes a CNV in chromosome 22 that is either a deletion or a duplication. The specification discloses that the ‘physical genome range’ of the CNV spans chromosome positions 18485023-18494706 of chromosome 22, with respect to NCBI build 36/ hg18. However, the startSNP and stopSNP are listed as rs2238798. Thereby, it is unclear as to whether the CNV consists of the single nucleotide at SNP rs2238798. The specification teaches that the duplication and deletion of this CNV occurred more frequently in control subjects compared to normal subjects, such that the “Del Counts (cases:controls)” is reported to be “2:3” and the “Dup Counts (cases:controls)” is reported to be “0:9.”
	Thus, the specification has not established that a RANBP1 CNV, including either a duplication or deletion, occurs more frequently in subjects having ADHD as compared to control subjects. 
Further, the specification appears to disclose only a single CNV in the RANBP1 gene and does not adequately describe this CNV or any additional RANBP1 CNVs in terms of their complete structure. The claims include CNVs that consist of a deletion or duplication of 1 nucleotide or 2 nucleotides or 10 or 20 or 30 or 1,000 or 10K or 100K etc. (See para [0229] of the specification). While claim 51 recites that the CNV is detected by detecting a SNP between kgp15081773 and kgp240898, as discussed above, the meaning of the ‘kgp’ positions is not clearly defined in the specification or the claims. Claim 52 recites that the CNV is detected by detecting any SNP on chromosome 22 between 18485023-18494706. However, the claims do not set forth 
To any extent that the CNV in RANBP1 is intended to comprise a deletion (or duplication) of the region of chromosome 22 from positions 18485023 to 18494706 with respect to NCBI Build 36/hg18, the detection of a SNP within that region , and particularly the SNP rs2238798 would not be indicative of a deletion (or duplication) of the complete region. Neither the specification nor the prior art establish that detecting a change in the number of copies of a single nucleotide is reflective of the deletion or duplication of the complete fragment of 9683 bp that consists of nucleotides 18485023-18494706 in chromosome 22. 
There is a high level of unpredictability in the art in identifying CNVs that are correlated with a phenotype, such as ADHD or response of a patient having ADHD to an agent that is a member of the piracetam family of nootropic agents. 
The teachings in the specification highlight the unpredictability in the art in that the specification teaches CNVs that were found to be present in both ADHD subjects and in normal control subjects. Again, deletion of the RANBP1 rs2238798 occurred 
The unpredictability in the art is also supported by the teachings of Neale et al (Am J Med Genetics. March 2010: 147B: 1337). Neale teaches performing GWAS studies of 909 proband-parent triads with a child having ADHD. Neale reports that no genome-wide significance for any SNP was identified in this study. It is stated that risk loci for ADHD must have a very small effect at the population level and that very large population studies (i.e., greater than 909 subjects) are required to reliably detect SNPs associated with ADHD (see, e.g., p. 6 "Discussion” and abstract).
The unpredictability in the art of detecting CNVs as diagnostic of a disease is supported by the teachings of Klopocki et al (Annual Reviews Genomics Human Genetics. 2011. 12: 53-72). Klopocki further states that “The larger a CNV, the more likely it is to be associated with disease; however, the phenotypic effects are often unclear and unpredictable. CNVs can also result in position effects as described for apparently balanced translocations, and may exert their effects even if their breakpoints map as far as 1 Mb away from the causative gene. CNVs of noncoding sequences that 
Klopocki also teaches that “Duplications and deletions of the same dosage-sensitive gene can have different outcomes. For example, deletion of the MECP2 gene has been shown to be associated with Rett syndrome (MIM 312750), whereas duplications of the same gene result in a different condition with mental retardation, Lubs X-linked mental retardation syndrome (MIM 300260)” (p. 55, col. 1). Thus, Klopocki teaches that the results obtained with a CNV can be highly variable depending on whether the CNV is duplicated as opposed to deleted. 
B) The specification has not established that any member of the piracetam family of nootropic agents, including a (+)-5-oxo-D-prolinepiperidinamide compound, can be used to treat ADHD in any subject, including subjects having any CNV in a RANBP1 gene.  In Example IV, the specification teaches that the CNV reported therein that comprises the GRM5 gene results in the reduction in mGluR5 expression. The 
 According to yet another aspect of the present invention, there is provided a method of treating ADHD in a patient determined to have at least one prescribed single nucleotide polymorphism indicative of the presence of an ADHD-associated copy number variation, as described herein below, by administering to the patient a therapeutically effective amount of at least one member of the piracetam family of nootropic agents. This method provides a test and treat paradigm, whereby a patient's genetic profile is used to personalize treatment with therapeutics targeted towards specific neurophysiological defects found in individuals exhibiting ADHD. Such a test and treat model may benefit up to 50% of patients with ADHD with greater efficacy and fewer side effects than non-personalized treatment. Thus, any of the patients exhibiting an alteration in glutaminergic signaling can be tested for the presence of such a genetic alteration and then treated with the appropriate pharmaceutical such as the agents listed above.

It is also stated that:
In accordance with the present invention, it has been found that 10% of patients with ADHD carry specific types of mutations of genes that encode for metabotropic glutamate receptors (mGluRs). These mutations are sensitive and specific biomarkers for selecting and treating ADHD due to defective mGluR pathways. Furthermore, the present inventors have identified drug candidates that specifically activate the mGluRs, potentially restoring normal neurophysiology in ADHD patients with mutations in the GRM family of mGluR genes.

However, the specification does not teach that piracetam agent and particularly (+)-5-oxo-D-prolinepiperidinamide compounds will have an effect on ADHD patients that have CNVs that do not involve a mGluR gene. It is highly unpredictable as to what would be the effect of (+)-5-oxo-D-prolinepiperidinamide compounds on human subjects having ADHD who have CNVs that do not involve mGluR genes. Moreover, the fact that a CNV occurs in a portion of a gene that is part of a mGluR pathway or in some other manner affected by a mGluR gene, does not necessarily mean that the CNV affects the function of the mGluR. CNVs that comprise only a portion of a gene, such as an intronic sequence, may have no effect on the function of the encoded mGluR. The effect of 
The unpredictability in the art of treating any subject having ADHD with any member of the piracetam family of nootropic agents, and particularly fasoracetam / NFC1/NS-105 is evidenced by the teachings of Tardner, P. (IJEST.org, 09 September 2020, p. 1-3, available via URL: <ijest.org/fasoracetam-treatment-adhd-a-systematic-review/>). Regarding Fasoracetam to treat ADHD, Tardner (p. 2) states:
To date, there is no clear evidence that it is effective at improving the symptoms of ADHD in most patients.
 Most of the claims regarding Fasoracetam and ADHD are based on a 2018 study looking at Fasoracetam and its effects on adolescents with ADHD. In this study, researchers gave 30 adolescents up to 400mg of Fasoracetam for 5 weeks and found that it significantly improved their cognitive performance. 
This has led many people to claim that fasoracetam is effective for the treatment of ADHD in adolescents generally. However, there are some serious limitations to the claims made by the researchers in the aforementioned study. 
The participants in the cited study all had some gene mutation which impaired their mGluR receptor networks. While variants in genes governing mGluR density and activity are more common in people with ADHD than those without it, these mutations are far from the norm among people with ADHD; it is estimated that around 10% of patients suffering with ADHD have some kind of mutation in genes in the metabotropic glutaminergic network compared to 2% of the population at large. Fasoracetam may therefore be highly effective at improving learning and attention in people with mGR network gene mutations, but not in people with ADHD who do not have such mutations (i.e. 90% of ADHD sufferers).” Emphasis added.

Further, while RANBP1 is a mGluR network gene, there is no showing in the present specification that alterations in this gene by the deletion or duplication of one or more nucleotides in any portion of the gene (e.g., introns, and regulatory sequences) alter the function of the gene or encoded protein and effect responsiveness of a subject to any agent that is a member of the piracetam family of nootropic agents.


Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for 
 

In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 47, 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,844,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘434 are both inclusive of methods of treating a human subject having ADHD comprising administering (+)-5-oxo-D-prolinepiperidinamide or a pharmaceutically acceptable acid addition salt or solvate thereof, including (+)-5-oxo-D-prolinepiperidinamide monohydrate to the subject having ADHD.
8. Claims 47-50, 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,869,861. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘861 are both inclusive of methods of treating a human subject having ADHD comprising administering fasoracetam – i.e., (+)-5-oxo-D-prolinepiperidinamide monohydrate – to the subject having ADHD, particularly wherein the subject has a CNV in RANBP1. Note that the claims of ‘861 recite a CNV per se, which necessarily includes either a duplication or deletion (change in the number of copies) of RANBP1 gene sequences. 
9. Claims 47, 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,884,057. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘057 are both inclusive of methods .
10. Claims 47-50, 54 and 55 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 149-157 of copending Application No. 17/125,164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘164 are both inclusive of methods of treating a human subject having ADHD (e.g., claim 162 of ‘164) comprising administering fasoracetam – i.e., (+)-5-oxo-D-prolinepiperidinamide monohydrate – to the subject having ADHD (see, e.g., claim 156 of ‘164). The present claims and the claims of ‘164 are also both inclusive of methods wherein the subject has a genetic variation of a CNV in RANBP1 (e.g. claim 165 of ‘164). Note that the ‘164 application defines a genetic variation as including a CNV which is a duplication or deletion. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11. Claims 47, 54 and 55 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15, 25-27, and 50-51 of copending Application No. 16/606,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘049 are both inclusive of methods of treating a human subject having ADHD comprising administering fasoracetam – i.e., (+)-5-oxo-D-prolinepiperidinamide monohydrate – to the subject having ADHD. 

Priority
12. The present claims are not entitled to priority to provisional applications 61/376,498, filed 8/24/2010 or 61/466,657, filed 03/23/2011 because these applications do not disclose methods of treating ADHD in a subject comprising administering an effective amount of any agent that is a  member of the piracetam family of nootropic agents, or a pharmaceutically acceptable acid addition salt or solvate thereof to a subject with ADHD, particularly wherein the agent is any (+)-5-oxo-D-prolinepiperidinamide or pharmaceutically acceptable acid addition salt or solvate thereof, or is (+)-5-oxo-D-prolinepiperidinamide monohydrate. Claim 53 is not entitled to priority to PCT/US11/48993, filed 08/24/2011 because PCT/US11/48993 does not provide support for the broadly claimed methods of treating ADHD in a subject by administering any agent that is any (+)-5-oxo-D-prolinepiperidinamide or pharmaceutically acceptable acid addition salt or solvate thereof. PCT/US11/48993 provides support only for methods wherein the agent is  (+)-5-oxo-D-prolinepiperidinamide monohydrate or more generically an agent that is a member of the piracetam family of nootropic agents. The ‘498 and ‘657 applications and PCT/US11/48993 also do not provide support for claim 51.
If Applicant asserts that the present claims are entitled to priority to the provisional applications or to PCT/US11/48993, Applicant should point to specific 
Claim Rejections - 35 USC § 102
13. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 47, 54 and 55 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barlow et al (U.S. 20100216734).
Barlow discloses a method of treating a subject having ADHD comprising administering fasoracetam (i.e. (+)-5-oxo-D-prolinepiperidinamide monohydrate) to the subject having ADHD (e.g., para [0007], [0108] and [0111]). For example, Barlow states:
[0006] Disclosed herein are compositions and methods for the prophylaxis and treatment of diseases, conditions and injuries of the central and peripheral nervous systems by stimulating or increasing neurogenesis. The present invention provides in one aspect compositions of one or more nootropic agents preferably in combination with a neurogenic agent, a neurogenic sensitizing agent or an anti-astrogenic agent, for stimulating or increasing neurogenesis.
[0007] In one aspect, the compositions contain one or more nootropic agents optionally in combination with one or more neurogenic agents, neurogenic sensitizing fasoracetam.
[0106] The disclosed embodiments also provide for the treatment of a nervous system disorder related to neural damage, cellular degeneration, a psychiatric condition, cellular (neurological) trauma or injury (e.g., subdural hematoma or traumatic brain injury), toxic chemicals (e.g., heavy metals, alcohol, some medications), CNS hypoxia, or other neurologically related conditions.
[0111] Non-limiting examples of nervous system disorders related to other neurologically related conditions include learning disorders, memory disorders, age-associated memory impairment (AAMI) or age-related memory loss, autism, learning or attention deficit disorders (ADD or attention deficit hyperactivity disorder, ADHD). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634